Citation Nr: 0831610	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from April 1962 to 
April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In March 2008 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Philadelphia, 
Pennsylvania.  The transcript of that hearing is of record.

The veteran maintains that he injured his back and was 
treated for back pain during service.  He testified that his 
back pain was so debilitating that on one occasion that he 
had to be transported by ambulance from the barracks to the 
hospital because he "couldn't move."  He testified that he 
was offered "to be sent home on the disability" but said he 
refused, stating that he was committed to serving out his 
military term.  He testified that upon his separation from 
service he called VA and inquired about his "sick benefit," 
but said "nobody told [him] nothing."  He also testified 
that his command of the English language was particularly 
limited during service and at the time of his discharge from 
service, and insists that he has suffered from low back pain 
since its onset in service.  VA medical records dating from 
2005 confirm treatment for a back disorder.

Enlistment examination done on February 16, 1962, found no 
abnormalities, but service treatment records (STRs) dated 
February 21, 1962, advise of "vague low back pain."  STR 
dated in November 1962 shows a diagnosis of "back strain."  
STR dated in February 1963 contains the following remarks: 
"complaining of backache in the evening after bathing - 
episodes of pain increase when lifting heavy objects."  X-
rays taken in March 1963 found "an increased lumbar lordosis 
present."  Treatment record dated in January 1964 also 
reflects complaints of low back pain, but a March 1964 
separation examination noted no abnormalities, and the 
veteran did not complain of back pain on the report of 
medical history completed during the separation examination.  

In May 2006 the veteran was accorded a compensation and 
pension (C&P) examination.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i).  While the examiner commented 
with regard to the RO's instructions for examination, he did 
not affirmatively state whether the claims file was reviewed 
pursuant to the examination.  According to the examiner, the 
veteran's "present day low back pain is a combination of 
chronic low back strain and degenerative joint disease of the 
lumbosacral spine and there is no relationship between the 
two as the degenerative joint disease of the lumbosacral 
spine would have developed whether [the veteran] suffered any 
low back strain during the military service or not."  
Diagnosis was "chronic lumbosacral spine of no relationship 
to degenerative joint disease of the lumbar spine coming 
about in later life."  A one sentence addendum proffered 
nine days later by another physician advises as follows: 
"Current back complaints are unrelated to L5 strain in-
service."

While the brief addendum to the May 2006 C&P examination 
addressed the issue of etiology, the Board finds this opinion 
to be woefully inadequate since a rationale was not provided.  
Moreover, the addendum opinion was authored/signed by someone 
other than the examining physician, and there is no 
indication that he reviewed the claims file.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty 
to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (holding that the examiner "must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed examination").  
As the record contains probative evidence of a back injury 
during service, medical evidence of a current back disorder, 
and lay evidence of symptomatology since service, the matter 
must be remanded for a new C&P examination with opinion.  
McLendon, 20 Vet. App. 79.  Since the claims file is being 
returned it should be updated to include VA treatment records 
compiled since March 2008.  See 38 C.F.R. § 3.159(c)(2); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, it is noted that a VA x-ray report of October 
2005, indicated that the "examination reveals loss of normal 
height of the vertebral body L2, the change may be due to an 
old injury."  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Philadelphia VAMC dating from March 24, 
2008.  Also attempt to obtain any other 
pertinent treatment records identified by 
the veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  If no 
further treatment records exist, the claims 
file should be documented accordingly.  

The veteran should also be encouraged to 
submit certified statement(s) from any 
persons witness to his complaints back pain 
during the 40 year interim after his 
separation from service and his assumption 
in 2005 of treatment from VA.  

2.  Schedule the veteran for an examination 
with regard to his claims for service 
connection for a back disorder.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the examiner 
must note in his report that the claims 
file was reviewed.  All indicated tests 
must be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that a current back disorder is 
related to active military service.  The 
examiner's attention is particularly 
directed to the November 1962, February 
1963, March 1963, and January 1964 STRs as 
well as the October 2005 VA x-ray report.  
A complete rationale must be set forth in 
the report provided.

3.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




